Citation Nr: 0928541	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an infection of the 
kidney and bladder.

2.  Entitlement to service connection for an unspecified 
blood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1942 until 
December 1945.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from an 
August 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for an infection of 
the kidney and bladder and for an unspecified blood disorder.  

The development directed by the Board in its last remand was 
not accomplished. The law mandates that where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested a BVA Hearing at a local VA office 
before a member of the Board, in his November 2005 VA Form 9.   
An April 2007 letter from the RO indicates that a hearing was 
scheduled for May 14, 2007.  However, in a May 2007 
correspondence, he reported that he wished to postpone his 
hearing, since he was living in Canada at the time.  In a 
letter from the Veteran's representative, received in May 
2007, the Veteran clarified that he lived in Canada from 
April 15th to October 15th of each year and spent the 
remainder of the year in the United States.  

The record indicates that the RO re-scheduled the Veteran for 
a hearing in November 2007, and sent two letters to inform 
him of the hearing in October 2007.  One letter was sent to 
his Fort Pierce, Florida address, which he had indicated as 
his winter address in July 2007.  The second letter was not 
sent to his Canada address, but to a North Port, Florida 
address and was returned as undeliverable.  The Board 
remanded the Veteran's claim to allow the Veteran to be 
provided an adequate opportunity to have his requested 
hearing.  

The record indicates that the RO attempted to schedule the 
Veteran for a hearing while he was in Florida.  In a December 
2008 letter sent to the Veteran at his Fort Pierce, FL 
address, the RO informed the Veteran that he had been 
scheduled for a January 2009 hearing.  However, the hearing 
notice was not delivered to the Veteran and was returned to 
sender.  The Veteran failed to report for his January 2009 
hearing.

The RO attempted to schedule the Veteran for another hearing, 
and sent him notice of a May 2009 hearing in an April 2009 
letter.  That notice was sent to his Canada address, and is 
presumed to have been received by him.  However, as 
previously discussed, the Veteran has indicated that he would 
not be able to appear for a hearing in Florida during that 
time period.  The Veteran failed to report for his May 2009 
hearing.

The RO should provide the Veteran with another opportunity 
for a hearing, to take place during the winter, between 
October 15th and April 15th.  The RO should contact the 
Veteran to verify his current address in Florida, and send 
notice to that address for his winter hearing.  Notice should 
also be provided to the Veteran at his Canada address, which 
provides him adequate notice of the hearing to be scheduled 
during the winter in Florida.  

The claims file was referred to the Board without affording 
the Veteran an opportunity to appear for the requested 
hearing.  Since the failure to afford the Veteran a hearing 
would constitute a denial of due process that could result in 
any BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear at the requested hearing within 
the time constraints previously 
specified by the Veteran.  Notice 
should be sent to the appellant, at a 
Florida address verified by the Veteran 
and at his Canada address.  A copy of 
the notice should be associated with 
the claims file.  If, for whatever 
reason, the Veteran decides that he no 
longer wants this type of hearing (or 
any other type of hearing), then he 
should indicate this in writing, which 
should also be documented in his claims 
file.

The RO should try to schedule the 
hearing between October 15th and April 
15th, as the Veteran has indicated that 
those are the months during which he 
will be in Florida, as he resides in 
Canada during the remainder of the 
year.  Notice should be provided to 
both his verified Florida address and 
his Canada address to ensure that he is 
properly notified of any scheduled 
hearing.  If necessary, the RO should 
contact the veteran's representative to 
verify a Florida address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




